DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
2. 	The information disclosure statements (IDS) were submitted on 10/12/21, 01/29/21, and 09/03/19. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Amendment
3.	As per Applicant’s instruction as filed on 06/01/21, claims 1-2 have been withdrawn-amended, claims 9-10 have been amended, and claims 8 and 11-18 have been canceled.

Response to Applicant’s Restriction/Election Response
4.	Applicant’s election without traverse of the Species II (Fig. 19) corresponding to claims 9-10 and 19-24 in the reply filed on 09/29/21 has been acknowledged. 
	Therefore, the Examiner will examine on merits the elected claims 9-10 and 19-24.
	Moreover, the non-elected claims 1-7 have been considered as withdrawn claims.
The election of Species requirement is now deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of (AIA ) 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 9-10 and 20 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Toma et al (2019/0394475 A1) in view of Koyama et al (2010/0265353 A1), Turner et al (6,198,505 B1), and Shaffer et al (2012/0030682 A1).
Regarding claims 9-10, Toma et al discloses a reception apparatus/method comprising:
circuitry configured to receive (41, S41) a container including encoded stream comprising a basic stream (basic/lower layer) and an extended stream (extended/higher layer) (abs.; Figs. 4 and 18-19), 
wherein the basic stream is obtained by encoding image data in a frame corresponding to a second frame rate (60 fps) that is lower than a first frame rate (120 fps), and the extended stream is obtained by encoding a first and a second (by sequential processing) moving image data in residual frames (b1, b3, b5, bidirectional frames) at the first frame rate (120 fps) (abs.; Fig. 4; para. [0029]), 
the circuitry is configured to decode the basic stream (basic/lower layer) (included in the encoded stream) to obtain moving image data at the second frame rate (60 fps, for the basic stream)  or decode the basic stream and the extended stream to obtain the second moving image data in accordance with display ability (Figs. 17-19; paras. [0192-0196], [0183-0190]).
Toma et al does not seem to particularly disclose:
which is an image data in a state in which the image data is mixed/combined with at least image data in peripheral frames, in image data that forms a second moving image data at the first frame rate, 
which is obtained by performing processing of mixing, at a mixing rate independent for each frame, 
image data in the peripheral frames with image data in each frame of a first moving image data at the first frame rate, 
information about the mixing rate of corresponding frames is inserted to the basic stream and the extended stream in association with image data in the respective frames, and 

However, Koyama et al teaches image processing/sensing device and image reproduction device comprising an image data in which the image data is mixed/combined with at least image data in peripheral frames (S17-S18), in order to efficiently process such as a conventional “follow shot” by using a main/primary image and a secondary image shot at different times to generate an output image (Fig. 9; paras. [0093], [0008-0009]).       
Furthermore, Turner et al teaches high resolution/speed digital camera comprising an image data which is obtained by performing processing of mixing, at a mixed rate for each frame of a plurality of frames, and an image data in which the image data is mixed/combined with at least image data in peripheral frames, in order to provide for a high resolution, high speed digital camera that produces a high resolution digital color representation of a moving image scene viewed by the camera (col. 4, lines 25-43).
Moreover, Shaffer et al teaches priority assessment of multimedia for allocation of recording and delivery resources comprising performing back mixing processing on multimedia (includes video, aka moving image data), in order to allocate resources used for recording multimedia or to deliver a message to an intended recipient (abs.; paras. [0013], [0023], [0009]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the reception apparatus/method as taught by Toma et al to incorporate/combine Koyama et al, Turner et al, and Shaffer et al’s teachings as above,
 so that the image data is in a state in which the image data is mixed/combined with at least image data in peripheral frames, in image data that forms the second moving image data at the first frame rate, which is obtained by performing processing of mixing, at the mixing rate independent for each frame, 
image data in the peripheral frames with image data in each frame of the first moving image data at the first frame rate, 
wherein information about the mixing rate of corresponding frames can be inserted to the basic stream and the extended stream in association with image data in the respective frames, and obtain mixing-released moving image data at the first frame rate by performing back mixing processing on the second moving image data on a basis of the information about the mixing rate, in order to efficiently process such as a conventional “follow shot” by using a main/primary image and a secondary image shot at different times to generate an output image, provide for a high resolution, high speed digital camera that produces a high resolution digital color representation of a moving image scene viewed by the camera, and allocate resources used for recording multimedia or to deliver a message to an intended recipient.
Regarding claim 20, Toma et al discloses, wherein the first frame rate is 120 Hz or 240 Hz, and the second frame rate is 60 Hz (para. [0029]).

8.	Claim 19 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Toma et al (2019/0394475 A1), Koyama et al (2010/0265353 A1), Turner et al (6,198,505 B1), and Shaffer et al (2012/0030682 A1) as applied to claim 9 above, and further in view of Wang (2014/0092994 A1).
Regarding claim 19, Toma et al discloses the container including encoded stream comprising a basic stream (basic/lower layer) and an extended stream (extended/higher layer) as discussed above.
	Furthermore, Turner et al teaches high resolution/speed digital camera comprising an image data which is obtained by performing processing of mixing, at the mixed rate for each frame of a plurality of frames, and the image data in which the image data is mixed/combined with at least image data in peripheral frames as discussed above.
The combination of Toma et al, Koyama et al, Turner et al, and Shaffer et al does not seem to particularly disclose, wherein
the basic stream and the extended stream have a NAL unit structure, and
a SEI NAL unit with the information about the mixing rate is inserted into the basic stream and the extended stream.
However, Wang teaches SEI (supplemental enhancement information) message coding comprising a video encoder encoding a video bitstream with multiple layers, which include a base/basic layer/stream and an extended/enhancement layer/stream, wherein the video encoder may include an SEI NAL unit within an access unit, which includes the SEI messages, in order to identify decoding units within the access unit that results in one or more decoded pictures and further allows for one or more copies of a message to be embedded within the access unit (abs.; paras. [0039], [0006-0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the reception apparatus/method as taught by Toma et al to incorporate/combine Wang’s teachings as above so that the basic stream and the extended stream have the NAL unit structure, and the SEI NAL unit with the information about the mixing rate is inserted into the basic stream and the extended stream, in order to identify decoding units within the access unit that results in one or more decoded pictures and further allows for one or more copies of a message to be embedded within the access unit.

9.	Claim 21 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Toma et al (2019/0394475 A1), Koyama et al (2010/0265353 A1), Turner et al (6,198,505 B1), and Shaffer et al (2012/0030682 A1) as applied to claim 9 above, and further in view of Miki (2008/0158386 A1).
Regarding claim 21, Turner et al teaches high resolution/speed digital camera comprising an image data which is obtained by performing processing of mixing, at the mixed rate for each frame of a plurality of frames, and the image data in which the image data is mixed/combined with at least image data in peripheral frames as discussed above.
The combination of Toma et al, Koyama et al, Turner et al, and Shaffer et al does not seem to particularly disclose, wherein configuration information of a filter used to perform the mixing processing has been added to the information about the mixing rate.
However, MIKI teaches image processing device comprising computing a blending rate by use of a distance function, and greater the distance, the blending rate decreases linearly, wherein the blending rate is a mixing rate, and the distance function is a filter (LPF), and gradually changing the blending rate is preferable, in order to make a boundary between the regions natural and unnoticeable when the regions are merged with each other, and correct such as camera shake which arises during flash photography/imaging (abs.; para. [0061]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the reception apparatus/method as taught by Toma et al to incorporate/combine MIKI’s teaching as above so that configuration information of the filter used to perform the mixing processing can be added to the information about the mixing rate, in order to make a boundary between the regions natural and unnoticeable when the regions are merged with each other, and correct such as camera shake which arises during flash photography/imaging.

10.	Claim 23 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Toma et al (2019/0394475 A1), Koyama et al (2010/0265353 A1), Turner et al (6,198,505 B1), and Shaffer et al (2012/0030682 A1) as applied to claim 9 above, and further in view of Takane (2002/0030751 A1).

Regarding claim 23, Turner et al teaches high resolution/speed digital camera comprising an image data which is obtained by performing processing of mixing, at the mixed rate for each frame of a plurality of frames, and the image data in which the image data is mixed/combined with at least image data in peripheral frames as discussed above.
The combination of Toma et al, Koyama et al, Turner et al, and Shaffer et al does not seem to particularly disclose, wherein refresh flag information indicating whether or not the frame is a target of the mixing refresh has been added to the information indicating the mixing rate.
However, Takane teaches image control device with information based image correction capability comprising a video memory (14, includes a plurality of frames) and an encoder (28), and in order to determine whether or not to refresh the video memory, a processor references a status of a refresh flag, thereby enhancing the performance of a system while reducing power consumption, an image control method, and a digital camera (Fig. 1B; paras. [0058], [0144], [0009]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the reception apparatus/method as taught by Toma et al to incorporate/combine Takane’s teaching as above so that the refresh flag information indicating whether or not the frame is a target of a mixing refresh has been added to the information indicating the mixing rate, thereby enhancing the performance of a system while reducing power consumption, an image control method, and a digital camera.

11.	Claim 24 is rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Toma et al (2019/0394475 A1), Koyama et al (2010/0265353 A1), Turner et al (6,198,505 B1), and Shaffer et al (2012/0030682 A1) as applied to claim 9 above, and further in view of Togo (2010/0238792 A1).
Regarding claim 24, Toma et al discloses the circuitry configured to receive (41, S41) the container including encoded stream comprising the basic stream (basic/lower layer) and the extended stream (extended/higher layer), wherein the basic stream is obtained by encoding image data in a frame corresponding to the second frame rate (60 fps) that is lower than the first frame rate (120 fps) as discussed above.
Furthermore, Turner et al teaches high resolution/speed digital camera comprising an image data which is obtained by performing processing of mixing, at the mixed rate for each frame of a plurality of frames, and the image data in which the image data is mixed/combined with at least image data in peripheral frames as discussed above.
The combination of Toma et al, Koyama et al, Turner et al, and Shaffer et al does not seem to particularly disclose, wherein head flag information indicating whether or not the frame corresponds to the second frame rate has been added to the information about the mixing rate. 
However, Togo teaches information acquisition system, transmit apparatus/method, and data obtaining apparatus/method comprising a head flag information indicating whether or not a packet contains the encoded data of the head of a set of data, such as one frame of data, in order to determine whether or not the first (frame) data has been lost during the transmission, and extract the quality influence information from the detected second (frame) data (paras. [0060], [0010]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the reception apparatus/method as taught by Toma et al to incorporate/combine Togo’s teaching as above so that the head flag information indicates whether or not the frame corresponding to the second frame rate has been added to the information about the mixing rate, in order to determine whether or not the first (frame) data has been lost during the transmission, and extract the quality influence information from the detected second (frame) data.

Allowable Subject Matter
12.	Claim 22 is objected to as being dependent upon rejected base claim 9, but would be allowable:
	if claim 22 is rewritten in independent form including all of the limitations of the base claim 9 and any intervening claims.
Dependent claim 22 recites novel feature(s), wherein mixing refresh information indicating a number of frames until mixing refresh that does not use image data in a temporally previous frame is performed has been added to the information about the mixing rate.
The prior art of record fails to anticipate or make obvious the novel feature(s) as specified in claim 22.
Accordingly, if the amendment is made to the claim(s) listed above, and if rejected claims are canceled, the application would be placed in a condition for allowance.



					
Conclusion 
13.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	Beattie, Jr. et al (2018/0199078 A1), Apparatus/method for managing bandwidth in providing communication services.
B.	Yasue et al (5,797,041), Communication control system utilizing a shared buffer …, managed by high and low level protocols.
C.	Vieri et al (2013/0187962 A1), Mixed transmissive-reflective-transflective LCD.

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483